DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 5/6/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”).

As for claim 1, Svensson discloses a method of determining a slurry concentration, comprising:
adding a slurry to a first chromatography column (col. 3, lines 22-27);
pumping a volume of liquid through the chromatography column to form a consolidated resin (col. 3, lines 57-65), wherein the volume of liquid is pumped through the first chromatography column by an automated pump system (col. 4, lines 40-42);
upon completion of the pumping step, measuring a bed height of the consolidated resin in the first chromatography column (col. 3, line 65 - col. 4, line 4); and
determining a slurry concentration from the measured bed height (col. 4, lines 4-7).
	Svensson does not explicitly disclose that the slurry comprises a resin.
	However, Williams discloses a slurry that comprises a resin (col. 4,lines 2-3).  Williams discloses that the slurry is used to separate a sample in a chromatography system (col. 1, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slurry to be a resin because it has been held that the selection of a known material based on its suitability for its prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Svensson as modified by Williams does not disclose that the determined slurry concentration is used to pack a second chromatography column.
However, Karlberg discloses that a determined slurry concentration is used to pack a second chromatography column (col. 4, lines 54-67 and col. 5, lines 1-11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson and Williams by including the utilizing step as disclosed by Karlberg in order to optimally and reproducibly pack a second column so that the second column produces results without tailing (Karlberg: col. 1, lines 48-50 and col. 2, lines 44-47).
Svensson as modified by Williams and Karlberg discloses controlling the flow rate (Svensson: an optimized flow rate: col. 4, lines 10-13) to match a consolidation flow rate (Karlberg: col. 4, lines 58-67) employed by a second chromatography column that will pack the resin (note: the broadest reasonable interpretation of “the resin” includes the same type of resin used in the first chromatography column) to form a consolidated resin in the first chromatography column (Svensson: col. 4, lines 10-13 and Karlberg: col. 4, lines 58-67).
Svensson as modified by Williams and Karlberg does not disclose that the automated pump system is programmed to cycle on and off for a predetermined period of time or for multiple periods of time.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the automated pump system of Svensson, Williams and Karlberg to cycle on and off as disclosed by Liu in order to assess the packing of a chromatography column (Liu: col. 14, lines 43-46).

As for claim 2, Svensson as modified by Williams, Karlberg and Liu discloses that the liquid is deionized water, distilled water (Svensson: col. 5, lines 39-40), purified water, a saline solution, or an organic solvent.

As for claim 4, Svensson as modified by Williams, Karlberg and Liu discloses utilizing a determined slurry concentration to pack a second chromatography column (Karlberg: col. 4, lines 54-67 and col. 5, lines 1-11).

As for claim 5, Svensson as modified by Williams, Karlberg and Liu discloses that the second chromatography column comprises a consolidation rate (Karlberg: col. 4, lines 58-65) and wherein the flow rate is equivalent to the consolidation rate (Karlberg: col. 4, lines 58-65)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) as applied to claim 1, further in view of U.S. Patent Application Publication 2007/0199899 by Alaska (“Alaska”) and U.S. Patent 8,088,277 issued to Osaheni et al. (“Osaheni”).

As for claim 3, Svensson as modified by Williams, Karlberg and Liu discloses all the limitations of the claimed invention including that the step of adding the slurry further comprises adding water to the chromatography column (Svensson: col. 3, lines 30-33)
except allowing the slurry to settle for about five minutes to about one hour prior to pumping, in part, because Svensson as modified by Williams and Karlberg does not discloses using particles of different sizes in the column.
However, Alaska discloses using beads of different sizes in a column (paragraph [0027]).  Alaska discloses that the beads are arranged in different layers (paragraph [0027]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the column of Svensson, Williams, Karlberg and Liu to hold beads of different sizes in order to make the separation process more efficient (Alaska: paragraph [0027]).
Although Svensson as modified by Williams, Karlberg, Liu and Alaska discloses that the beads are arranged in different layers (Alaska: paragraph [0027]) Svensson as 
However, Osaheni discloses allowing a slurry to settle (col. 5, lines 3-5).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams, Karlberg, Liu and Alaska by allowing the slurry to settle as disclosed by Osaheni in order to ensure that the layers are discreetly separated when the column is packed (Osaheni: col. 5, lines 9-11).
Although Svensson as modified by Williams, Karlberg, Liu, Alaska and Osaheni discloses allowing the slurry to settle (Osaheni: col. 5, lines 3-5) prior to pumping (Svensson: the pumping to consolidate the slurry does not occur until the slurry is fully loaded; col. 3, lines 57-63), Svensson as modified by Williams, Karlberg, Liu, Alaska and Osaheni does not disclose allowing the slurry to settle for about five minutes to about one hour.
However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.005 (II)(A).  It has also been held that "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the settling time to be about five minutes to one hour in order to achieve the predictable result of ensure .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) as applied to claim 1, further in view of U.S. Patent 4,755,294 issued to Pradet et al. (“Pradet”).

As for claim 6, Svensson as modified by Williams, Karlberg and Liu discloses all the limitations of the claimed invention
except that the automated pump system comprises a syringe operatively coupled to a pump.  Instead, Svensson is silent as to the type of flow pump that is used to flow liquid through a chromatography column.
However, Pradet discloses (col. 5, lines 18-26) a syringe operatively coupled to a pump (the implicitly provided plunger).  Pradet discloses that a syringe pump is a constant flow pump that flows liquid through a chromatography column (col. 5, lines 23-26).
Because Pradet and Svensson disclose flow pumps for flowing liquid through a chromatography column , it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application so substitute the syringe .

Claims 7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) and U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”).

As for claim 7, Svensson discloses a method for determining a slurry concentration for a slurry of a chromatography resin during column packing, comprising:
adding a slurry to a chromatography column (col. 3, lines 22-27);
setting an automated pump to run at a flow rate for a period of time (col. 3, lines 57-65 and col. 4, lines 4-7);
pumping a volume of liquid through the chromatography column to form a consolidated resin (col. 3, lines 57-65), wherein the volume of liquid is pumped through the chromatography column by the automated pump (col. 4, lines 40-42);
upon completion of the pumping step, measuring a bed height of the consolidated resin (col. 3, line 65 - col. 4, line 4); and
determining a slurry concentration from the measured bed height (col. 4, lines 4-7).
Svensson does not explicitly disclose that the slurry comprises a resin.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slurry to be a resin because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Svensson as modified by Williams does not explicitly disclose that the pumping of a volume of liquid is set at and occurs at a constant flow rate because Svensson as modified by Williams does not disclose that the automated pump system uses a constant flow pump during packing of the column.  Instead, Svensson is silent as to the type of pump used during packing of the column.
	However, Liu disclose using a constant flow pump during packing of a column.   (col. 10, lines 36-37 and col. 7, lines 1-8).
	Because Svensson and Liu both disclose pumps pack a column, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the constant flow pump of Liu for the pump of Svensson to achieve the predictable result of packing a column using a pump.
Svensson as modified by Williams and Liu discloses setting an automated pump to run at a constant flow rate for a period of time (Svensson: col. 3, lines 57-65 and col. 4, lines 4-7) and that the pumping of a volume of liquid occurs at a constant flow rate (Liu: col. 10, lines 36-37 and col. 7, lines 1-8).

However, Karlberg discloses that a determined slurry concentration is used to pack a second chromatography column (col. 4, lines 54-67 and col. 5, lines 1-11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson and Williams by including the utilizing step as disclosed by Karlberg in order to optimally and reproducibly pack a second column so that the second column produces results without tailing (Karlberg: col. 1, lines 48-50 and col. 2, lines 44-47).
Svensson as modified by Williams, Liu and Karlberg discloses that the flow rate (Svensson: an optimized flow rate: col. 4, lines 10-13) matches a consolidation rate (Karlberg: col. 4, lines 58-67) employed by a second chromatography column that will pack the resin (Svensson: col. 4, lines 10-13 and Karlberg: col. 4, lines 58-67); (note: the broadest reasonable interpretation of “the resin” includes the same type of resin used in the first chromatography column).
Svensson as presently modified by Williams, Liu and Karlberg does not disclose that the automated pump system is programmed to cycle on and off for a predetermined period of time or for multiple periods of time.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the automated pump system of Svensson, Williams, Liu and Karlberg to cycle on and off as disclosed by Liu in order to assess the packing of a chromatography column (Liu: col. 14, lines 43-46).

As for claim 11, Svensson as modified by Williams, Liu and Karlberg discloses that the step of setting further comprises providing a flow rate based on a type of resin utilized in a slurry (Karlberg: col. 4, lines 58-67).

As for claim 12, Svensson as presently modified by Williams, Liu and Karlberg discloses all the limitations of the claimed invention
except that the flow rate is within a range of about 20 cm/hr to about 1500 cm/hr.
	Instead, Svensson discloses that optimal flow rates for consolidating the slurry may be optimized depending on the slurry used and that the optimization is readily done by one having skill in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Also, it has been held that "(t)he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow rate of Svensson, Williams, Liu and Karlberg to be in the claimed range to achieve the predictable result of consolidating the slurry.

As for claim 13, Svensson as presently modified by Williams, Liu and Karlberg discloses all the limitations of the claimed invention
except mixing the slurry prior to adding the slurry to the chromatography column.
However, Williams discloses mixing a slurry (step 101; col. 4, lines 43-45) prior to adding the slurry to a chromatography column (step 111).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams, Liu and Karlberg by mixing the slurry as taught by Williams in order to ensure a homogenous suspension of the slurry (Williams: col. 4, lines 43-45).

As for claim 15, Svensson as modified by Williams, Liu and Karlberg discloses that the liquid is deionized water, distilled water (Svensson: col. 5, lines 39-40), purified water, a saline solution, or an organic solvent.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) and U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”) as applied to claim 7, further in view of U.S. Patent Application Publication 2016/0245782 by Nakano et al. (“Nakano”).

As for claim 8, Svensson as modified by Williams, Liu and Karlberg discloses all the limitations of the claimed invention including pausing the automated pump to stop the flow of liquid through the chromatography column and allowing the resin to settle (Svensson: col. 3, lines 58-65),
except restarting the pump to flow liquid through the chromatography column before completion of the pumping step, in part, because Svensson as modified by Williams, Liu and Karlberg does not disclose passing a mobile phase and switching a mobile phase direction in between compression steps.
However, Nakano discloses passing a mobile phase (paragraph [0046]) and switching a mobile phase direction (paragraph [0050]) in between compression steps (paragraphs [0044] and [0053]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams, Liu and Karlberg by passing a mobile phase and switching a mobile phase direction in between compression steps as disclosed by Nakano in order to promote the uniformization of the packing of the slurry (Nakano: paragraphs [0046] and [0050]).


As for claim 10, Svensson as modified by Williams, Liu, Karlberg and Nakano discloses that the pumping is paused for a time period of 1 to 60 minutes (Svensson: col. 3, lines 58-65).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 10,254,256 issued to Liu et al. (“Liu”), U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”) and U.S. Patent Application Publication 2016/0245782 by Nakano et al. (“Nakano”) as applied to claim 8, further in view of U.S. Patent Application Publication 2005/0029191 by Mattiasson et al. (“Mattiasson”).

As for claim 9, Svensson as modified by Williams, Liu, Karlberg and Nakano discloses all the limitations
except that the pumping is paused for more than one time period.  Although Nakano discloses that the direction of the mobile phase flow is changed multiple times 
However, Mattiasson discloses that pumping is paused for more than one time period (paragraph [0065]).  Mattiasson discloses that pumping is paused in between changes of mobile phase flow (paragraph [0065]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams, Liu, Karlberg and Nakano by pausing for more than one time period as taught by Mattiasson in order to allow the slurry to stabilize (Mattiasson: paragraph [0065]).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 4,755,294 issued to Pradet et al. (“Pradet”), U.S. Patent 8,454,834 issued to Karlberg et al. (“Karlberg”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”).

	As for claim 16, Svensson discloses a method for determining a slurry concentration for a slurry of a chromatography resin during a column packing, comprising:
providing a slurry (col. 3, lines 22-27);
adding the slurry to a first chromatography column (col. 3, lines 22-27);
providing an automated pump system (10; col. 4, lines 40-42) comprising a pump (10) having a controller (col. 4, lines 40-42), wherein the automated pump system is 
pumping the volume of water through the chromatography column to form a consolidated resin (col. 3, lines 57-65);
upon completion of the pumping step, measuring a bed height of the consolidated resin (col. 3, line 65 - col. 4, line 4);
determining a slurry concentration from the measured bed height (col. 4, lines 4-7).
Svensson does not explicitly disclose that the slurry comprises a resin.
	However, Williams discloses a slurry that comprises a resin (col. 4,lines 2-3).  Williams discloses that the slurry is used to separate a sample in a chromatography system (col. 1, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slurry to be a resin because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Svensson as presently modified by Williams does not disclose mixing the slurry prior to adding the slurry to the chromatography column.
However, Williams discloses mixing a slurry (step 101; col. 4, lines 43-45).prior to adding the slurry to a chromatography column (step 111).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson and 
Svensson as modified by Williams does not disclose that the automated pump system comprises a syringe.  Instead, Svensson is silent as to the type of flow pump that is used to flow liquid through a chromatography column.
However, Pradet discloses a pump system (col. 5, lines 18-26) that includes a syringe.  Pradet discloses that a syringe pump is a constant flow pump that flows liquid through a chromatography column (col. 5, lines 23-26).
Because Pradet and Svensson disclose flow pumps for flowing liquid through a chromatography column , it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application so substitute the syringe pump of Pradet for the flow pump of Svensson to achieve the predictable result of providing a flow of liquid through the chromatography column.
Svensson as modified by Williams and Pradet discloses pumping the volume of water through the chromatography column at a constant flow rate (Pradet: col. 5, lines 23-26) to form a consolidated resin (Svensson: col. 3, lines 57-65).
Svensson as modified by Williams and Pradet does not disclose inputting the determined slurry concentration into a second chromatography column; and utilizing the determined slurry concentration to pack a second chromatography column.
However, Karlberg discloses inputting a determined slurry concentration (col. 4, lines 54-57) into a second chromatography column (col. 5, lines 1-11) and utilizing a determined slurry concentration to pack a second chromatography column (col. 4, lines 54-57 and col. 5, lines 1-11).

Svensson as modified by Williams, Pradet and Karlberg discloses that the controller is configured to control a flow rate of the volume of water (Svensson: an optimized flow rate: col. 4, lines 10-13) to match the consolidation rate (Karlberg: col. 4, lines 58-67) employed by a second chromatography column that will pack the resin (Svensson: col. 4, lines 10-13 and Karlberg: col. 4, lines 58-67); (note: the broadest reasonable interpretation of “the resin” includes the same type of resin used in the first chromatography column).
Svensson as modified by Williams, Pradet and Karlberg does not disclose that the automated pump system is programmed to cycle on and off for a predetermined period of time or for multiple periods of time.
However, Liu discloses a pump system (14) that cycles on and off for a predetermined period of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4) or for multiple periods of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the automated pump system of Svensson, Williams, Pradet and Karlberg to cycle on and off as disclosed by Liu in order to assess the packing of a chromatography column (Liu: col. 14, lines 43-46).


except that the flow rate is within a range of about 30 cm/hr to about 60 cm/hr.
	Instead, Svensson discloses that optimal flow rates for consolidating the slurry may be optimized depending on the slurry used and that the optimization is readily done by one having skill in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Also, it has been held that "(t)he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow rate of Svensson, Williams, Pradet and Karlberg to be in the claimed range to achieve the predictable result of consolidating the slurry.

As for claim 18, Svensson as modified by Williams, Pradet, Karlberg and Liu discloses 1that the second chromatography column comprises a consolidation rate (Karlberg: col. 4, lines 58-65) and the flow rate is equivalent to the consolidation rate (Karlberg: col. 4, lines 58-65).


except that the packed second chromatography column has a bed height within 1 cm of a target bed height.
Instead, Karlberg teaches that the user may choose an acceptable difference between the bed height and a target bed height (Karlberg: col. 4, lines 54-58).
It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Also, it has been held that "(t)he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the bed height of Svensson, Williams, Pradet and Karlberg to be within 1 cm of a target bed height to achieve the predictable result of consolidating the slurry to create a desired bed height.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853